Order entered June 28, 2013




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00579-CR
                                    No. 05-13-00580-CR

                           BRODERICK JACKSON, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the 283rd Judicial District Court
                                 Dallas County, Texas
                   Trial Court Cause Nos. F-12-58467-T, F-12-58468-T

                                         ORDER
       We GRANT Official Court Reporter Susan Peters Tabaee’s June 25, 2013 request for an

extension of time to file the reporter’s record to the extent we EXTEND the time to file the

reporter’s record until THIRTY DAYS from the date of this order.




                                                   /s/   LANA MYERS
                                                         JUSTICE